 



Exhibit 10f
HUBBELL INCORPORATED
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS
As Amended and Restated Effective as of January 1, 2005.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    1  
 
       
ARTICLE II. ELECTION TO DEFER
    2  
 
       
ARTICLE III. DEFERRED COMPENSATION ACCOUNTS
    3  
 
       
ARTICLE IV. PAYMENT OF DEFERRED COMPENSATION
    5  
 
       
ARTICLE V. ADMINISTRATION
    7  
 
       
ARTICLE VI. AMENDMENT OF PLAN
    7  
 
       
ARTICLE VII. CHANGE OF CONTROL
    8  
 
       
ARTICLE VIII. EFFECTIVE DATE
    9  
 
       
ARTICLE IX. MISCELLANEOUS PROVISIONS
    9  

i



--------------------------------------------------------------------------------



 



HUBBELL INCORPORATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS
ARTICLE I.
DEFINITIONS
     1.1 “Accounts” shall mean collectively the Director’s Cash Account and
Stock Unit Account.
     1.2 “Board” shall mean the Board of Directors of Hubbell Incorporated.
     1.3 “Cash Account” shall mean the account created by Hubbell pursuant to
Article III of this Plan in accordance with an election by a Director to receive
deferred cash compensation under Article II hereof.
     1.4 “Change of Control” shall mean the first to occur of any one of the
following:
          (a) Continuing Directors during any 12 month period no longer
constitute a majority of the Directors;
          (b) Any person or persons acting as a group (within the meaning of
Treas. Reg. §1.409A-3(i)(5)(vi)(D)), acquires (or has acquired within the
12 month period ending on the date of the last acquisition by such person or
persons) directly or indirectly, thirty percent (30%) or more of the voting
power of the then outstanding securities of Hubbell entitled to vote for the
election of Hubbell’s directors; provided that this Section 1.4(b) shall not
apply with respect to any acquisition of securities by (i) the trust under a
Trust Indenture dated September 2, 1957 made by Louie E. Roche, (ii) the trust
under a Trust Indenture dated August 23, 1957 made by Harvey Hubbell, and
(iii) any employee benefit plan (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) maintained by
Hubbell or any affiliate of Hubbell;
          (c) Any person or persons acting as a group (within the meaning of
Treas. Reg. §1.409A-3(i)(5)(v)(B)), acquires ownership (including any previously
owned securities) of more than fifty percent (50%) of either (i) the voting
power value of the then outstanding securities of Hubbell entitled to vote for
the election of Hubbell’s directors or (ii) the fair market value of Hubbell;
provided that this Section 1.4(c) shall not apply with respect to any
acquisition of securities by (i) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (ii) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (iii) any employee benefit
plan (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) maintained by Hubbell or any affiliate of
Hubbell; or
          (d) A sale of substantially all of Hubbell’s assets.
     Provided, that the transaction or event described in subsection (a), (b),
(c) or (d) constitutes a “change in control event,” as defined in Treas. Reg.
§1.409A-3(i)(5).

 



--------------------------------------------------------------------------------



 



     1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor statute thereto.
     1.6 “Compensation Committee” shall mean the Compensation Committee of the
Board.
     1.7 “Continuing Director” shall mean any individual who is a member of
Hubbell’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.
     1.8 “Director” shall mean a member of the Board of Directors of Hubbell who
is not an employee of Hubbell or any of its subsidiaries.
     1.9 “Directors’ Retirement Plan” shall mean the Hubbell Incorporated
Retirement Plan for Directors.
     1.10 “Fees” shall mean amounts earned for serving as a member of the Board,
including any Committees of the Board.
     1.11 “He”, “Him” or “His” shall apply equally to male and female members of
the Board.
     1.12 “Hubbell” shall mean Hubbell Incorporated and any corporate
successors.
     1.13 “Plan” shall mean this Deferred Compensation Plan for Directors as it
may be amended from time to time.
     1.14 “Retirement Benefit Account” shall mean the amount, if any,
transferred from the Directors’ Retirement Plan to this Plan in accordance with
Section 2.4.
     1.15 “Year” shall mean calendar year.
     1.16 “Separation from Service” shall mean termination of service as a
Director; provided that the individual is not or does not as a result thereof
become an employee or maintain an independent contractor relationship with
Hubbell. All determinations of whether an individual has had a Separation from
Service shall be made applying the definition contained in Treas. Reg.
§1.409A-1(h).
     1.17 “Stock Unit” shall mean one share of Hubbell Class A Common Stock and
one share of Hubbell Class B Common Stock.
     1.18 “Stock Unit Account” shall mean the account created by Hubbell
pursuant Article III of this Plan in accordance with an election by a Director
to receive deferred stock compensation under Article II hereof.

2



--------------------------------------------------------------------------------



 



ARTICLE II.
ELECTION TO DEFER
     2.1 A Director may elect, on or before December 31 of any Year, to defer
payment of all or a specified part of all Fees earned during the Year following
such election and succeeding Years (until the Director ceases to be a Director).
Any person who shall become a Director during any Year, and who was not a
Director of Hubbell on the preceding December 31, may elect, before the
Director’s term begins, to defer payment of all or a specified part of such Fees
earned during the remainder of such Year and for succeeding Years. Any Fees
deferred pursuant to this Section shall be paid to the Director at the time(s)
and in the manner specified in Article IV hereof, in the form of cash or Hubbell
Common Stock, or any combination thereof, as designated by the Director.
     2.2 The election to participate and manner of payment shall be designated
by submitting a letter in the form attached hereto as Appendix A to the
Secretary of Hubbell.
     2.3 The election shall continue from Year to Year unless the Director
terminates it by written request delivered to the Secretary of Hubbell prior to
the commencement of the Year for which the termination is first effective.
     2.4 A Director who is a participant in the Directors’ Retirement Plan shall
have the actuarial lump sum equivalent of his retirement benefit accrued under
the Directors’ Retirement Plan as of December 31, 2007 contributed to this Plan,
with such amount allocated to his Retirement Benefit Account. In accordance
therewith, such Director shall elect prior to December 31, 2007, (i) the time
and form of payment of such Retirement Benefit Account in accordance with
Sections 4.1 or 4.5 and (ii) the investment of the Retirement Benefit Account in
either the Cash Account or a Stock Unit Account as elected under Sections 3.2 or
3.4; provided, however, that if the investment of the Retirement Benefit Account
in the Stock Unit Account would violate any federal or state securities laws, as
determined by Hubbell’s outside legal counsel, then the Retirement Benefit
Account shall be invested in the Cash Account. Notwithstanding anything in
Sections 3.4 or 4.1 to the contrary, if it is subsequently determined by
Hubbell’s outside legal counsel that the Retirement Benefit Account may be
invested in the Stock Unit Account without violating the federal or state
securities laws, then each Director shall have a one time election to have the
balance of his Retirement Benefit Account that is held in the Cash Account
transferred to the Stock Unit Account. The number of Stock Units to be credited
to the Director’s Stock Unit Account shall be determined under the methodology
set forth in Section 3.4, but with the date of transfer being the date the Fees
would have been paid, and the value of the Retirement Benefit Account on the
date of the transfer being the value of the Fees paid.
ARTICLE III.
DEFERRED COMPENSATION ACCOUNTS
     3.1 Hubbell shall maintain separate memorandum accounts for the Fees
deferred by each Director.
     3.2 Hubbell shall credit, on the date Fees become payable, to the Cash
Account of each Director the deferred portion of any Fees due the Director as to
which an election to receive cash has been made. Fees deferred in the form of
cash (and interest thereon) shall be held in the general funds of Hubbell. On
the first business day of 2008, Hubbell shall credit to the Cash

3



--------------------------------------------------------------------------------



 



Account of a Director the amount of his Retirement Benefit Account to which such
Director elected to have invested in the Cash Account.
     3.3 Hubbell shall credit the Cash Account of each Director on a quarterly
basis with interest at the prime rate in effect at Hubbell’s principal
commercial bank on the date of the next immediately following regular quarterly
Directors’ meeting. A Director’s Cash Account shall continue to accrue interest
in the foregoing manner during the period beginning on the Director’s Separation
from Service and ending two days prior to the date on which the balance of the
Director’s Cash Account will be paid (whether the Director has elected to
receive the distribution of his or her Cash Account in a lump sum or in
installment payments), in accordance with the terms of Article IV hereof, in
satisfaction of all payments owed to the Director under the Plan.
     3.4 Hubbell shall credit, on the date Fees become payable, the Stock Unit
Account of each Director with the number of Stock Units which is equal to: the
deferred portion of any Fees due the Director as to which an election to receive
Hubbell Common Stock has been made, divided by the sum of the closing prices of
Hubbell’s Class A Common Stock and Class B Common Stock as reported on the New
York Stock Exchange (the “NYSE”) on the date such Fees would otherwise have been
paid (the “Stock Unit Value”). If closing prices are not available from the NYSE
for both the Class A Common Stock and the Class B Common Stock on the date such
Fees would otherwise have been paid, then the next preceding practicable date
for which such closing prices are available shall be used. On the first business
day of 2008, Hubbell shall credit the Stock Unit Account of a Director who has
elected to have all or a portion of his Retirement Benefit Account invested in
the Stock Unit Account with Stock Units equal to the balance of such Retirement
Benefit Account as to which the Director elected to invest in Stock Units
divided by the Stock Unit Value on the first business day of 2008.
     3.5 Hubbell shall credit the Stock Unit Account of each Director who has
elected to receive deferred compensation in the form of Stock Units with the
number of Stock Units equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in Common Stock of
Hubbell) payable on the number of shares of Class A Common Stock or Class B
Common Stock represented by the number of Stock Units in each Director’s Stock
Unit Account divided by the Stock Unit Value on the dividend payment date.
Dividends payable in Common Stock on both Class A and Class B Common Stock of
Hubbell and in respect of each class in shares of such class will be credited to
each Director’s Stock Unit Account in the form of Stock Units. Dividends payable
on both Class A and Class B Common Stock in shares of Class B Common Stock will
be credited to each Director’s Stock Unit Account in the form of Stock Units in
an amount determined by multiplying the number of Class B dividend shares
payable to such Director by the closing price of the Class B Common Stock on the
dividend payment date and dividing that product by the Stock Unit Value on such
dividend payment date. A Director’s Stock Unit Account shall continue to be
credited with dividends in the foregoing manner during the period beginning on
the date of the Director’s Separation from Service and ending two days prior to
the date on which the balance of the Director’s Stock Unit Account will be paid
(whether the Director has elected to receive the distribution of his or her
Stock Unit Account in a lump sum or in installment payments), in accordance with
the terms of Article IV hereof, in satisfaction of all payments owed to the
Director under the Plan. If adjustments are made to the outstanding shares of
Hubbell Common Stock as a result of split-

4



--------------------------------------------------------------------------------



 



ups, recapitalizations, mergers, consolidations and the like, an appropriate
adjustment also will be made in the number of Stock Units credited to the
Director’s Stock Unit Account.
     3.6 Stock Units shall be computed to three decimal places.
     3.7 Stock Units shall not entitle any person to rights of a stock holder
with respect to such Stock Units unless and until shares of Hubbell Class A
Common Stock or Class B Common Stock have been issued to such person in respect
of such Stock Units pursuant to Article IV hereof. Notwithstanding the
foregoing, no more than 2,431 shares of Class A Common Stock and 300,000 shares
of Class B Common Stock may be issued as payment under the Plan.
     3.8 Hubbell shall not be required to acquire, reserve, segregate, or
otherwise set aside shares of its Class A Common Stock or Class B Common Stock
for the payment of its obligations under the Plan, but shall make available as
and when required a sufficient number of its Class A Common Stock and Class B
Common Stock to meet the needs of the Plan.
     3.9 Nothing contained herein shall be deemed to create a trust of any kind
or any fiduciary relationship. To the extent that any person acquires a right to
receive payments from Hubbell under the Plan, such right shall be no greater
than the right of any unsecured general creditor of Hubbell.
ARTICLE IV.
PAYMENT OF DEFERRED COMPENSATION
     4.1 Unless otherwise provided for in this Plan, amounts contained in a
Director’s Accounts will be distributed in a lump sum or in installment payments
as the Director’s election (made pursuant to Sections 2.2 or 2.4) shall provide.
Unless otherwise provided in Section 4.5, distributions shall begin with the
first business day of the Year following the Director’s Separation from Service.
Amounts credited to a Director’s Cash Account shall be paid in cash. Amounts
credited to a Director’s Stock Unit Account prior to July 7, 1988 (the “Cutoff
Date”) shall be paid in the form of one share of Hubbell Class A Common Stock
and one share of Class B Common Stock for each Stock Unit. Amounts credited to a
Director’s Stock Unit Account on or after the Cutoff Date shall be paid in the
form of (x) one share of Class B Common Stock for each Stock Unit, plus (y) the
aggregate number of shares of Class B Common Stock equal to the total number of
Stock Units in such Director’s Stock Unit Account, multiplied by the closing
price of the Class A Common Stock as reported on the third business day
preceding the date of payment, divided by the closing price of the Class B
Common Stock as reported on NYSE on the third business day preceding the date of
payment. A cash payment will be made with any final installment for any
fractions of a Stock Unit remaining in the Director’s Stock Unit Account. Such
fractional share will be valued at the Stock Unit Value on the date of
settlement. Notwithstanding the foregoing to the contrary, in the event that
payment of a Directors Stock Unit Account in the form of Class A Common Stock or
Class B Common Stock would cause the limits on the maximum number of shares
which may be issued under the Plan under Section 3.8 to be exceeded, then the
Director’s Stock Unit Account shall be distributed first up to the maximum
number of shares of Class A Common Stock and Class B Common Stock which would
not exceed the limit, and the balance thereof shall be distributed in cash.

5



--------------------------------------------------------------------------------



 



     4.2 Each Director shall have the right to designate a beneficiary who is to
succeed to his right to receive payments hereunder in the event of death. Any
designated beneficiary will receive payments in the same manner as the Director
if he had lived. In case of a failure of designation or the death of a
designated beneficiary without a designated successor, the balance of the
amounts contained in the Director’s Accounts shall be payable in accordance with
Section 4.1 to the Director’s or former Director’s estate in full on the first
day of the Year following the Year in which the Director or his designated
beneficiary dies. No designation of beneficiary or change in beneficiary shall
be valid unless in writing signed by the Director and filed with the Secretary
of Hubbell. Any beneficiary may be changed without the consent of any prior
beneficiary.
     4.3 Notwithstanding Section 4.1, all or a portion of a Director’s Accounts
may be paid prior to Separation of Service with the approval of the Board upon
the following events:
          (a) To comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B));
          (b) If the Internal Revenue Service, makes a determination that a
Director is required to include in gross income the value of his Accounts, as
soon as practicable following such determination Hubbell shall pay to the
Director in a lump sum, the amount required to be included in the Director’s
gross income.
          (c) If the distributable balance of the Director’s Accounts is less
than the amount applicable under Code Section 402(g) for the year in question,
then notwithstanding any prior installment election, the balance of such
Accounts shall be distributed in a lump sum.
          (d) Upon the termination and liquidation of the Plan, the balance of
the Directors Accounts shall be distributed in a lump sum twelve months
following such termination and liquidation; provided that such termination or
liquidation is not in connection with a downturn in the financial health of
Hubbell and shall conform to the requirements of Treas. Reg.
Section 1.409A-3(j)(4)(ix).
     4.4 Notwithstanding Sections 4.1, 4.5 or 7.3 to the contrary, if a Director
is deemed at the time of his Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of payment of the Director’s Accounts is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
such portion of Director’s Accounts shall not be payable to the Director prior
to the earlier of (a) the expiration of the six-month period measured from the
date of the Director’s Separation from Service or (b) death. Upon the expiration
of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments
deferred pursuant to this Section 4.4 shall be paid in a lump sum to the
Director, plus interest thereon from the date of the Executive’s Separation from
Service through the payment date at a rate equal to the prime rate of interest
as reported in the Wall Street Journal from time to time. Any remaining payments
shall be paid as otherwise provided under Section 4.1, 4.5 or 7.3.
     4.5 A Director may elect to commence receiving his Retirement Benefit
Account in a lump sum or in installments as elected by the Director under
Section 2.4 on the first business day

6



--------------------------------------------------------------------------------



 



of the Year following the Year in which the Director attains age 70, regardless
of whether or not such Director has incurred a Separation from Service;
provided, however, that if a Director has attained age 70 on or before
December 31, 2007, then such Retirement Benefit Account shall not commence prior
to the first day of 2008. That portion of the Director’s Retirement Benefit
Account that is invested in Stock Units shall be valued as provided in
Section 4.1.
ARTICLE V.
ADMINISTRATION
     5.1 The general administration of this Plan and the responsibility for
carrying out the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt, subject to the approval of the
Board, such rules and regulations as it may deem necessary for the proper
administration of this Plan, and its decision in all matters shall be final,
conclusive and binding.
     5.2 The books and records to be maintained for the purpose of the Plan
shall be maintained by Hubbell at its expense. All expenses of administering the
Plan shall be paid by Hubbell.
     5.3 Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.
     5.4 No member of the Board and no officer or employee of Hubbell shall be
liable to any person for any action taken or omitted in connection with the
administration of the Plan unless attributable to his own fraud or willful
misconduct, and Hubbell shall not be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a Director,
officer or employee of Hubbell.
     5.5 To the extent applicable, this Plan shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder. If the Compensation Committee
determines that any compensation or benefits payable under this Plan do not
comply with Code Section 409A and related Department of Treasury guidance, the
Board may amend this Plan or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take such other
actions as the Board deems necessary or appropriate to comply with the
requirements of Code Section 409A and related Department of Treasury guidance;
provided that no such amendment shall be effective without the Director’s
consent unless it preserves the Director’s economic benefit prior to such
amendment.
ARTICLE VI.
AMENDMENT OF PLAN
     6.1 Subject to any shareholder approval which may be required by law or the
requirements of any stock exchange on which Hubbell’s Class A or Class B Common
Stock is then listed, the Plan may be amended, suspended or terminated in whole
or in part from time to time by the Board, except no amendment, suspension, or
termination shall apply to the payment

7



--------------------------------------------------------------------------------



 



to any Director or beneficiary of a deceased Director of an amount previously
credited to a Director’s Accounts, without the Director’s consent.
     6.2 Notice of every such amendment shall be given in writing to each
Director and beneficiary of a deceased director.
     6.3 Notwithstanding any other provision of the Plan to the contrary:
          (a) no amendment or action by the Board which adversely affects any
Director under the Plan will be valid and enforceable without the prior written
consent of such Director;
          (b) no termination of the Plan shall have the effect of reducing any
amounts credited to a Director’s Accounts.
ARTICLE VII.
CHANGE OF CONTROL
     7.1 Notwithstanding any election under Section 2.2 to the contrary, upon
the occurrence of a Change of Control the amounts credited to a Director’s
Accounts shall be paid in cash lump sum, with the Director’s Stock Unit Account
being converted into cash on the date of the Change of Control.
     7.2 A Director’s Stock Unit Account shall be converted into cash by
converting each Stock Unit into the right to receive an amount of cash equal to
the highest of the product of (a) the number of Units held in the Stock Unit
Account multiplied by (b) (i) per share amount payable to a shareholder of
Hubbell holding one share of Hubbell Class A Common Stock and one share of
Hubbell Class B Common Stock in the Change of Control or (ii) the sum of the
closing prices of one share of Hubbell Class A Common Stock and one share of
Hubbell Class B Common Stock, applicable, on the NYSE on that day on which the
aggregate of such closing prices was the highest, during the 60 days preceding
the date on which the Change of Control occurs.
     7.3 If the Board, in its discretion, determines that a Change in Control is
likely to occur, then Hubbell shall deposit the estimated cash equivalent of the
Directors’ Accounts into an irrevocable grantor trust to be held for the benefit
of the Directors under this Plan. In determining the cash value of Director’s
Stock Unit Accounts, for this purpose, the value of a Stock Unit shall be
estimated in accordance with Section 7.2 assuming that the Change of Control
occurred on such date and using a per share amount which the Board estimates is
likely to be paid to shareholders in the Change of Control for purposes of
Section 7.2(b)(i). Any assets of such trust shall be subject to the claims of
creditors of Hubbell to the extent set forth in the trust, and Directors’
interests in benefits under this Plan shall only be those of unsecured creditors
of Hubbell. To the extent the actual value of the Stock Unit Account upon the
Change of Control is less than estimated by the Board, then such excess shall be
returned to Hubbell, or used to pay expenses of such trust. Notwithstanding the
foregoing, the Company is not required to fund any trust for the benefit of the
Eligible Directors if such funding would result in taxation to the Eligible
Directors under Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



     7.4 Following a Change of Control all references to “Compensation
Committee” in Section 9.3 are deleted and in lieu thereof is inserted the phrase
“trustee under the trust, created pursuant to Section 7.3.”
     7.5 A Director’s Accounts shall be paid within thirty (30) days following
the Change of Control.
ARTICLE VIII.
EFFECTIVE DATE
     8.1 This Plan was originally adopted by the Board of Directors on
December 12, 1978 and amended on December 14, 1982, December 9, 1986, June 14,
1989, June 20, 1991 and December 8, 1999. The provisions of this Plan as set
forth in this document are effective as of January 1, 2005 and apply to
Directors who were or become members of the Board of Directors on and after
January 1, 2005, and all fees deferred under this Plan, whether occurring prior
to, on or after January 1, 2005. Directors who had a Separation from Service
prior to January 1, 2005 shall have their Accounts paid in accordance with the
provisions of the Plan as in effect on the date of their Separation from
Service.
ARTICLE IX.
MISCELLANEOUS PROVISIONS
     9.1 This Plan does not in any way obligate Hubbell to continue to retain a
Director on the Board, nor does this Plan limit the right of Hubbell to
terminate a Director’s service on the Board.
     9.2 No amounts payable hereunder may be assigned, pledged, mortgaged or
hypothecated and to the extent permitted by law, no such amounts shall be
subject to legal process or attachment for the payment of any claims against any
person entitled to receive the same.
     9.3 If a Director entitled to receive any payments of his Accounts under
the terms of this Plan is deemed by the Compensation Committee or is adjudged by
a court of competent jurisdiction to be legally incapable of giving valid
receipt and discharge for such retirement benefit, such payments shall be paid
to such person or persons as the Compensation Committee shall designate or to
the duly appointed guardian of such Eligible Director. Such payments shall, to
the extent made, be deemed a complete discharge for such payments under this
Plan.
     9.4 Payments made by Hubbell under this Plan to any Eligible Director shall
be subject to withholding as shall, at the time for such payment, be required
under any income tax or other laws, whether of the United States or any other
jurisdiction.
     9.5 The provisions of this Plan will be construed according to the laws of
the State of Connecticut, excluding the provisions of any such laws that would
require the application of the laws of another jurisdiction.

9



--------------------------------------------------------------------------------



 



     9.6 The masculine pronoun wherever used herein shall include the feminine
gender and the feminine the masculine and the singular number as used herein
shall include the plural and the plural the singular unless the context clearly
indicates a different meaning.
     9.7 The titles to articles and headings of sections of this Plan are for
convenience of reference only and in case of any conflict, the text of the Plan,
rather than such titles and headings, shall control.
     9.8 Directors and their beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interests or claims in any property or assets
of Hubbell. For purposes of the payment of benefits under this Plan, any and all
of Hubbell’s assets shall be, and remain, the general, unpledged unrestricted
assets of Hubbell. Hubbell’s obligation under the Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future.

10